Exhibit 10(b)
 
Restricted Stock Unit Grant Agreement
 
Periodic Retention Grants
 


1.  
Grant. The Management Development and Compensation Committee (“Committee”) of
the Board of Directors of General Electric Company (“Company”) has granted
Restricted Stock Units, from time to time with Dividend Equivalents as the
Committee may determine (“RSUs”), to the individual named in this Grant
Agreement (“Grantee”). Each RSU entitles the Grantee to receive from the Company
(i) one share of General Electric Company common stock, par value $0.06 per
share (“Common Stock”) for which the restrictions set forth in paragraph 3 lapse
in accordance with their terms, and (ii) cash payments based on dividends paid
to shareholders as set forth in paragraph 2, each in accordance with the terms
of this Grant, the GE 2007 Long Term Incentive Plan (“Plan”), country addendums
and any rules and procedures adopted by the Committee.



2.  
Dividend Equivalents. Until the Grantee’s employment with the Company and its
affiliates is terminated for any reason, or until such time as the following
restrictions lapse or the RSUs are cancelled, whichever occurs first, the
Company may pay the Grantee on a quarterly basis a cash amount equal to the
number of RSUs subject to restriction times the per share quarterly dividend
payment made to shareholders of the Company’s Common Stock, with such payments
to be made reasonably promptly after the payment date of each quarterly
dividend. Alternatively, the Company will establish an amount to be paid to the
Grantee (“Dividend Equivalent”) equal to the number of RSUs subject to
restriction times the per share quarterly dividend payments made to shareholders
of the Company’s Common Stock. The Company shall accumulate Dividend Equivalents
and will pay the Grantee a cash amount equal to the Dividend Equivalents
accumulated and unpaid as of the date that restrictions lapse (without interest)
reasonably promptly after such date. Notwithstanding the foregoing, any
accumulated and unpaid Dividend Equivalents attributable to RSUs that are
cancelled will not be paid and are immediately forfeited upon cancellation of
the RSUs. The determination regarding the form and type of dividend equivalents
will be made by the Committee at the time of grant.

 
3.  
Restrictions. Restrictions on the number of RSUs specified in this Grant
Agreement will lapse on the designated Restriction Lapse Dates only if the
Grantee has been continuously employed by the Company or one of its affiliates
to such dates. The Committee may, in circumstances determined in its sole
discretion, provide for the lapse of the above restrictions at earlier dates.
Notwithstanding the forgoing, restrictions on all RSUs will immediately lapse
upon the Grantee’s termination of employment with the Company or any of its
affiliates by reason of the Grantee’s death, provided the Grantee had been
continuously employed as provided above to the date of termination.

 
 
(1)
 
 
 
4.  
Delivery and Withholding Tax. Upon the lapse of restrictions set forth in
paragraph 3 in accordance with their terms, the Company shall deliver to the
Grantee by mail or otherwise a certificate for such shares as soon as
practicable, provided however, that the date of issuance or delivery may be
postponed by the Company for such period as may be required for it with
reasonable diligence to comply with any applicable listing requirements of any
national securities exchange and requirements under any law or regulation
applicable to the issuance or transfer of such shares. Further, the Grantee
shall pay to or reimburse the Company for any federal, state, local or foreign
taxes required to be withheld and paid over by it, at such time and upon such
terms and conditions as the Company may prescribe before the Company shall be
required to deliver such shares.



5.  
Alteration/Termination. The Company shall have the right at any time in its sole
discretion to amend, alter, suspend, discontinue or terminate any RSUs without
the consent of the Grantee. Any RSUs for which the restrictions do not lapse in
accordance with the terms in paragraph 3 above shall be canceled. Also, the RSUs
shall be null and void to the extent the grant of RSUs or the lapse of
restrictions thereon is prohibited under the laws of the country of residence of
the Grantee.

 
6.  
Affiliate. For purposes of this Grant, “affiliate” shall mean (i) any entity
that, directly or indirectly, is owned 50% or more by the Company and thereby
deemed under its control and (ii) any entity in which the Company has a
significant equity interest as determined by the Committee.  Transfer of
employment among the Company and any of its affiliates is not a termination of
employment for purposes of this Grant.

 
7.  
Plan Terms. All terms used in this Grant have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.

 
8.  
Entire Agreement. This Grant, the Plan, country addendums and the rules and
procedures adopted by the Committee, contain all of the provisions applicable to
the RSUs and no other statements, documents or practices may modify, waive or
alter such provisions unless expressly set forth in writing, signed by an
authorized officer of the Company and delivered to the Grantee.



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.


 
 
(2)
 
 
 